Motion Granted; Appeal Dismissed and Memorandum
Opinion filed April 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00963-CV
____________
 
ROBERT GUTHRIE, Appellant
 
V.
 
UNITED PRODUCTION & CONSTRUCTION SERVICES, INC., Appellee
 

 
On Appeal from the 164th District Court
Harris County, Texas
Trial Court Cause No. 2009-16334
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed August 31, 2010.  On March 28, 2011, the
parties filed a joint motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The
motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Brown, Boyce, and Jamison.